DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 12/02/2020, with respect to the rejection(s) of the claim(s) under U.S.C. 103 have been fully considered and are persuasive, applicant’s new limitations of “wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor connected to the working pump/motor and the first motor is connected to the working cylinder, and wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first pump connected to the working pump/motor and the first pump provides hydraulic fluid to the high-pressure accumulator or a second accumulator” appears to overcome the prior art combination as presented previously.  Therefore, the rejections has been withdrawn.  

However, upon further consideration, a new ground(s) of rejection are made in view of applicant’s remarks, amendments, and additional prior art. All claims are rendered obvious by the prior art as they are merely utilizing known techniques in the art pertaining to energy recuperation and storage with the use of various pump/motors and control of fluid flow. Applicant’s invention does not appear to be novel or non-obvious as all claimed limitations are disclosed in some manner in the prior art and would have been obvious to combine according to known techniques in the art to result in only predictable results. 

Applicant’s remarks page 10 states:
“Applicant's FIG. 2, reproduced below, depicts a motor/pump 20 mechanically connected to the left side of working pump/motor 21. The motor/pump 20 provides hydraulic fluid to the cylinders. Applicant's FIG. 2 further depicts a second pump/motor 25, which can provide fluid to the high pressure accumulator 40 

In applicant’s Fig. 2, the hydraulic symbol used for 20 does not represent a “motor/pump”, it the hydraulic symbol for a variable displacement pump. The hydraulic symbol used for 21 and 25 represents a “motor/pump”. Applicant’s inconsistent use of the terms and hydraulic symbols makes the claimed subject matter and disclosure confusing.

It should be noted that applicant’s remarks have been made with respect to the Fig. 2 embodiment, which appears to be defective because of the conduit that is in parallel to the conduit having valve 30 (see annotated Figure below). When any of devices 20 or 21 or 25 is pumping fluid, it will flow directly to accumulator 40 because of said conduit. This means the pumped fluid is always in fluid communication with accumulator 40, therefore pressurized fluid will not flow to other hydraulic devices requiring a load pressure until the pressure in the accumulator is equal to or higher than the required load pressure of other hydraulic devices. This appears to create operability issues that have not been discussed in applicant’s disclosure. While applicant’s paragraph [0030] states:
 “In general, this provides the advantages that the high-pressure accumulator 40 can be charged, even if other movements of the implement are controlled in parallel. These movements are not influenced by charging the high-pressure accumulator 40.”

This does not appear to be accurate because when the boom is being raised in a scenario in which the load on the boom is relatively high, the pump will not move the boom until the accumulator is filled with pressurized fluid and reaches that relatively high pressure; and only after the accumulator reaches that relatively high pressure will the boom move, which would appear to result in a significant delay between an operator desired actuation and a realized actuation of the boom. Having the accumulator 40 always connected in the manner shown in applicant’s Fig. 2 appears to causes detriments to the operation of the system. The accumulator 40 would not even be 


    PNG
    media_image1.png
    601
    647
    media_image1.png
    Greyscale


Applicant’s amendments overcomes the U.S.C. 112(a) rejections as presented in the office action dated 09/02/2020, however, the amendments raise new issues.

Applicant’s amendments has overcome some but not all of the U.S.C. 112(b) rejections as presented in the office action dated 09/02/2020. Furthermore, the amendments raise new issues.

See updated rejections and objections necessitated by applicant’s amendments and arguments.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the all claimed pumps, pump/motors, and motors as claimed in the claims (claim 10, 12, 18 appears to require 
	Claim 1 recites “a working pump/motor’ in line 3, and “a working pump/motor” in line 13, “other pumps” in line 16, “a first motor” in line 22, “a first pump” in line 25, which in total appear to require at least 5 hydraulic machines. Dependent claim 10 and 12 depending from claim 1 recites “other motors” and claim 12 further recites “a hydraulic motor”. This brings the total number of hydraulic devices to at least 6 in claim 10 and at least 7 in claim 12. As best understood, applicant’s original disclosure does not appear to discuss/provide support for any embodiment having at least 6 hydraulic machines. Please provide reference numbers, which figure they are found in, and the location in the specification for each of these claimed hydraulic machines.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification does not appear include any explicit discussion of the following limitations in claim 1 and 14:
and one position of the control valve is configured to flow the hydraulic fluid in parallel and simultaneously to a hydraulic line and the rod side of the working cylinder, and the hydraulic line branches to flow the hydraulic fluid in parallel and simultaneously to a working pump/motor and a second control valve,
wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor 

The only support for these limitations are found in applicant’s drawings. Applicant has made arguments with respect to the Fig. 2 embodiment, however, this embodiment seems to have defects that is not consistent with applicant’s claimed method. The specification should be revised to discuss these claimed limitations.
Appropriate correction is required.

Claim Objections
Claim 1, 15, and 18 are objected to because of the following informalities:  
Claim 1, line 8, “a boom” should read –the boom—to properly refer back to “a boom” established in line 4.
Claim 15 has been amended in the response filed 12/02/2020 but the claim status indicator recite “(Previously presented)”. The claim indicator should recite “(Currently amended)”.
Claim 18, line 1, “The method according to claim 1”, should read –The device according to claim 1— to remedy a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10, 12, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10, 12, 18 appear to require at least 6 hydraulic machines, but this does not appear to be supported by applicant’s original disclosure. Claim 1 recites “a working pump/motor’ in line 3, and “a working pump/motor” in line 13, “other pumps” in line 16, “a first motor” in line 22, “a first pump” in line 25, which in total appear to require at least 5 hydraulic machines. Dependent claim 10 and 12 depending from claim 1 recites “other motors” and claim 12 and 18 further recites “a hydraulic motor”. This brings the total number of hydraulic devices to at least 6 in claim 10 and claim 18, and at least 7 in claim 12. As best understood, applicant’s original disclosure does not appear to discuss/provide explicit support for any embodiment having at least 6 hydraulic machines. In light of the ambiguous usage of the terms pump and motor and their corresponding hydraulic symbols, please provide reference numbers, which figure they are found in, and the location in the specification for each of these claimed structures.

Claims 14-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 14-16, and 19 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information 
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The level of predictability in the art.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).

Applicant’s claim 14, in part, recites:
 “the working pump/motor receives hydraulic fluid and operates in a motor mode to directly drive other pumps” in lines 13-14
“the second control valve receives hydraulic fluid and controls hydraulic fluid flow to the high-pressure accumulator which stores pressure energy” in lines 15-16
“the working pump/motor receives hydraulic fluid from the high pressure accumulator to operate in the motor mode to and directly drive the other pumps” in lines 19-20
“wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first pump connected to the working pump/motor and the first pump provides hydraulic fluid to the high-pressure accumulator or a second accumulator” in lines 24-27.

From applicant’s remarks, Fig. 2 is the embodiment being argued and is therefore the embodiment being claimed (as best understood). In light of applicant’s Fig. 2 drawing, it is not possible for any of the pump/motors to receive hydraulic fluid from the high pressure accumulator while the first pump provides hydraulic fluid to the high-pressure accumulator at the same time. If all of the limitations after the “during lowering of a boom of the implement” are required to occur during the lowering of the boom of the implement, then it does not appear to be possible for the high pressure accumulator to store and discharge fluid simultaneously.

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 14-16, and 19 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 10, 12-16, 18, 19, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice and are replete with errors.
Claim 1 recites “a working pump/motor’ in line 3, and “a working pump/motor” in line 13, and then recites “the working pump/motor” in lines 15, 21, 22, 24, etc. and some dependent claims. It is unclear which of the two established working pump/motors these are referring to and it is not clear if there are two working pump/motors or just one that was caused by a mistake in the claim language. Applicant should recite “a first working pump/motor” and “a second working pump/motor” if these are intended to be two different structures.



Claims 1 and 14 recites many limitations in lines after the limitation “wherein on/during lowering of a boom of the implement”. It is unclear whether all of these limitations occur “on lowering of a boom of the implement” or they occur at different operations or times. Do these all of the limitations following “wherein on/during lowering of a boom of the implement” happen during lowering of a boom or do these limitations just need to occur at some point? If these limitations do occur at the same time, then this raises the issue of how the accumulator is able to be charged by the first pump and also at simultaneously supplying fluid to the pump/motor at the same time which is not possible using only the single conduit connected to the accumulator, see 112(a) rejection for claim 14. 

Claim 12 recites “a hydraulic motor”, it is unclear whether or not this is the same hydraulic motor as the “first motor” or the “working pump/motor” recited in claim 1. 

Claim 14 recites “a working pump/motor’ in line 2, and “a working pump/motor” in line 11, and then recites “the working pump/motor” in lines 13, 19, 21 etc. and some dependent claims. It is unclear which of the two established working pump/motors these are referring to and it is not clear if there are two working pump/motors or just one that was caused by a mistake in the claim language.

Claim 18 recites “a hydraulic motor” in line 5, “the working pump/motor” and “at least two of the working pump/motor”. It is unclear how applicant is distinguishing these 

Claim 21 recites “the transmission” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3, 5-8, 10, 12, 13, 15-16, 18, 19, 21 are indefinite at least because they depend from claims 1 or 14.


Claims 1-3, 5-8, 10, 12, 13-16, 18, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 and 14, lines 21-23, recite “wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor connected to the working pump/motor and the first motor is connected to the working cylinder”. There appears to be inconsistencies between the drawings, claims and specification, such that it is not understood what this “first motor” structure is referring to. Structure 24 might be considered a first motor, but it is not mechanically connected to the working pump/motor. It is unclear what manner in which this first motor is connected to the working cylinder. Applicant’s specification does not appear to elaborate and it is ambiguous as to what structures are being referred to. What is the first motor? In light of the ambiguous usage of the terms ‘pump’ and ‘motor’ and their corresponding hydraulic symbols, please provide reference numbers, which figure they are found in, and the location in the specification for each of these claimed structures to facilitate understanding.
Claims 2-3, 5-8, 10, 12, 13, 15-16, 18, 19, 21 are indefinite at least because they depend from claims 1 or 14.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-8 appear to be redundant claims as they appear to only recite limitations already required in amended claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 14-16, 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (US 6789387) in view of Uemura et al. (US .
Regarding claim 1, Brinkman discloses a device for recovering hydraulic energy in an implement (Fig. 2, system 100), the device comprising: a working pump/motor (12) configured for operation as a pump or as a motor, and the working pump/motor operates in a pump mode the hydraulic cylinder is not being lowered (when the hydraulic cylinder is being extended, the pump/motor supplies the fluid in a pump mode), a high-pressure accumulator (120); a throttle differential circuit (position 106 of valve 102 which is infinitely variable as indicated by the double parallel lines which forms throttles between the two end positions 106, 104) connecting a bottom side (26) of a working cylinder (22) with a rod side (28) of the working cylinder of the Implement; wherein on lowering of the implement (lowering of hydraulic cylinder 22), energy is recovered by flowing hydraulic fluid out of the working cylinder into a control valve (102), and one position of the control valve is configured to flow the hydraulic fluid in parallel and simultaneously to a hydraulic line (24) and the rod side of the working cylinder, and the hydraulic line branches to flow the hydraulic fluid in parallel and simultaneously to a working pump/motor and a second control valve (118), the second control valve receives hydraulic fluid and controls hydraulic fluid flow to the high-pressure accumulator which stores pressure energy; and the rod side of the working cylinder receiving hydraulic fluid flowing out of the bottom side of the working cylinder (position 106 of valve 102 connects the rod side and piston side of the hydraulic cylinder during overrunning load condition).
Brinkman does not explicitly disclose the wherein the working cylinder is a boom working cylinder, and the working pump/motor operates in a pump mode when a boom is not being lowered and wherein the working pump/motor receives hydraulic fluid and operates in a motor mode to directly drive other pumps; and wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor connected to the working pump/motor and the first motor is connected to the working cylinder, and wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first pump connected to the working pump/motor and the 
However, Uemura discloses a hydraulic system with pump/motors, accumulators and an actuator similar to Brinkman and the present application and therefore constitutes analogous art. Uemura teaches boom cylinder 24, pump/motor 41 connected to a common output shaft 32 that also drives further pumps 34, 36. Uemura teaches that pump/motor 41 can operate in a pump mode and motor mode, wherein in the motor mode, the pump/motor 41 is driven by the reception of a supply of hydraulic oil, thereby generating power and imparting the power to the output shaft (Uemura, [0025]). It should be understood that by imparting power to the common output shaft, which the other pumps 34 and 36 are commonly driven by, the working pump/motor 41 of Uemura directly drives the other pumps 34 and 36 while operating in a motor mode. Uemura further teaches separate driving circuits that together form a hydraulic system for a work vehicle having a plurality of hydraulic consumers/implements such as an arm, boom, bucket, etc. (Uemura, paragraph [0028], see Fig. 10 for a typical shovel work vehicle having the boom, arm, and bucket cylinders).
Further, Saitoh discloses a more complete hydraulic work machine circuit applicable to the hydraulic circuits of Brinkman and the present application and therefore constitutes analogous art. Saitoh teaches a work machine including a boom cylinder 1, and teaches a multitude of hydraulic machines (Saitoh, pumps/motors 12, 13, 14, 15, 16, 17, 18, 19) that are all coupled to the same transmission 10, and teaches pump/motors 12, 14, 16; pump/motor 12 drives the boom cylinder 1 and is configured to operate as a regenerative hydraulic motor that regenerates energy from the fluid (Saitoh, Col. 7). 
Since it is known in the art that a fully functional working machine comprises a plurality of hydraulic implements such as a boom cylinder, arm cylinder, and bucket cylinder, and it is known to drive multiple pumps and pump/motors on a common drive shaft as evidenced by Saitoh, and since Brinkman remains silent as to what its hydraulic cylinder drives, and since it is known in the art that hydraulic cylinders are known to drive booms in work machines, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the system of Brinkman to 
Therefore, the combination of Brinkman, Uemura, and Saitoh renders obvious the limitation of wherein the working cylinder is a boom working cylinder, and the working pump/motor operates in a pump mode when a boom is not being lowered (in light of the modification by Uemura and Saitoh, the hydraulic cylinder 22 of Brinkman is implemented as a boom hydraulic cylinder, therefore when the boom being extended, the pump/motor 12 of Brinkman would be operating in a pump mode to supply pressurized fluid to the hydraulic cylinder) and wherein the working pump/motor receives hydraulic fluid and operates in a motor mode to directly drive other pumps (in light of the teachings from Uemura, the system of Brinkman would be implemented in a hydraulic system similar to as seen in Uemura and Saitoh where a common drive shaft drives multiple pumps and pump/motors, and wherein the pump/motor would directly drive the further pumps of the other drive circuits).
The combination of Brinkman, Uemura, and Saitoh does not explicitly disclose wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor connected to the working pump/motor and the first motor is connected to the working cylinder, and wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first pump connected to the working pump/motor and the first pump provides hydraulic fluid to the high-pressure accumulator or a second accumulator.
However, Kordak discloses a hydraulic system similar to Brinkman and the present application and therefore constitutes analogous art. Kordak teaches a pump/motor 40 on the same shaft as pump/motor 20 and pump/motor 30. Kordak 
	Since energy recuperation enhances efficiency which is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified further modified the device of Brinkman, Uemura, and Saitoh to have utilized the known energy recuperation techniques wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first motor connected to the working pump/motor and the first motor is connected to the working cylinder, and wherein hydraulic energy recovered by the working pump/motor is mechanically transmitted to a first pump connected to the working pump/motor and the first pump provides hydraulic fluid to the high-pressure accumulator or a second accumulator as taught by Kordak.

The combination of Brinkman, Uemura, Saitoh, and Kordak further renders obvious the following claims:

2. The device according to claim 1, wherein the working cylinder is a boom cylinder of the boom of the implement (Uemura teaches boom cylinder 24, since the boom cylinder of Uemura and the hydraulic cylinder of Brinkman performs the same linear motion in the same manner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Brinkman to have implemented the working cylinder 22 as a boom cylinder similar to as seen in Uemura as mere matter of utilizing a suitable device for a recognized suitable function).

3. The device according to claim 2, wherein the throttle differential circuit comprises a throttle between the bottom side and the rod side of the working cylinder (Brinkman, valve 102 is shown to be a continuously variable valve similar to applicant’s continuously variable valve which serves as the structure that creates applicant’s throttle circuit throttle).

5. The device according to claim 1, wherein the working pump/motor operates in an open hydraulic circuit (Brinkman, see Fig. 2, pump/motor 12 is shown to be in an open hydraulic circuit).

6. The device according to claim 1, wherein the hydraulic fluid flows into the working pump/motor, the second control valve, and the rod side of the working cylinder at the same time (Brinkman, Fig, 2, when valve 102 is in position 108 and the piston is being lowered in an overrunning load condition, fluid from piston chamber 26 flows to valve 102 and is directed towards the rod side chamber 28, the pump/motor 12, and the second valve 118).

7. The device according to claim 1, wherein the hydraulic fluid flows into at least two of the working pump/motor, the second control valve, and the rod side of the working cylinder in parallel (Brinkman, Fig. 2, when valve 102 is in position 106 and the piston is being lowered in an overrunning load condition, fluid from piston chamber 26 flows to valve 102 and is directed towards the rod side chamber 28, the pump/motor 12 in parallel).

8.  The device according to claim 1, wherein the hydraulic fluid flows into at least each of the working pump/motor, the second control valve, and the rod side of the working cylinder at the same time and In parallel (Brinkman ,Fig. 2, when valve 102 is in position 108 and the piston is being lowered in an overrunning load condition, fluid from piston chamber 28 flows to valve 102 and is directed towards the rod side chamber, the pump/motor 12, and the second region including the valve 118).


14. A method for operating a device for recovering hydraulic energy in an implement with a working pump/motor for operation as a pump or as a motor, the device having a high-pressure accumulator as well as a throttle differential circuit for connecting a bottom side of a working cylinder with a rod side of the working cylinder of the implement, the method comprising: during lowering of a boom of the implement, recovering energy by flowing hydraulic fluid out of the working cylinder and into a control valve, and the control valve is configured to flow the hydraulic fluid in parallel and simultaneously a hydraulic line and the rod side of the working cylinder, and the hydraulic line branches to flow the hydraulic fluid in parallel and simultaneously to a working pump/motor and a second control valve, the working pump/motor receives hydraulic fluid and operates in a motor mode to directly drive other pumps, the second control valve receives hydraulic fluid and controls hydraulic fluid flow to the high- pressure accumulator which stores pressure energy, and, the rod side of the working cylinder receiving hydraulic fluid flowing out of the bottom side of the working cylinder (see claim 1 rejection for equivalent claim limitation mapping and discussion, the method of operating has been rendered obvious with the structures that are configured to perform the recited claimed functions), and the working pump/motor receives hydraulic fluid from the high pressure accumulator to operate in the motor mode to and directly drive the other pumps (Uemura discloses driving pump/motor 41 receiving fluid from high pressure accumulator to directly drive the other pumps, paragraph [0037]; when pump/motor 41 is driven in a motor mode, the other pumps 34, 38 are directly driven by nature of being on the common shaft; since applying a known technique to a known device to yield only predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Brinkman to be used in a similar hydraulic circuit system for a work vehicle comprising a plurality of driving 

15. The method according to claim 14, wherein the working cylinder is a boom cylinder of the boom of the implement, and wherein the working pump/motor, the second control valve, and an opposing side of the working cylinder receive fluid flowing out of the working cylinder (see claim 1 rejection).

16. The method according to claim 15, wherein the throttle differential circuit comprises a throttle between the bottom side and the rod side of the working cylinder. (Brinkman, valve 102 is shown to be a continuously variable valve similar to applicant's continuously variable valve which serves as the structure that creates applicant’s throttle circuit throttle).

21. The device according to claim 1, further comprising the working pump/motor receiving hydraulic fluid from the high pressure accumulator to operate in the motor mode to and drive the other pumps via the transmission (Uemura discloses driving pump/motor 41 receiving fluid from high pressure accumulator to directly drive the other pumps, paragraph [0037]; when pump/motor 41 is driven in a motor mode, the other pumps 34, 38 are directly driven by nature of being on the common shaft; since applying a known technique to a known device to yield only predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Brinkman to be used in a similar hydraulic circuit system for a .

Claims 1-3, 5-8, 10, 12-16, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman, Uemura, Saitoh, and Kordak as applied to claim 1 above, and further in view of Matsuzaki et al. (US 2017/0204887), hereinafter ‘Matsuzaki’,
Regarding claim 12, 13, and 19, the combination of Brinkman, Uemura, Saitoh, and Kordak renders obvious the device according to claim 1 and method according to claim 14, but does not disclose an emergency function that is provided for operating the implement via use of a different circuit configuration as claimed in claim 13 and 19.
However, Matsuzaki discloses a hydraulic system that recovers energy from a lowering hydraulic cylinder similar to Brinkman and the present application and therefore constitutes analogous art. Matsuzaki discloses a device (see Fig. 18) for recovering hydraulic energy in an implement, the device comprising: a working pump (14A) for operation as a pump or as a motor (paragraph [0222], [0221]), a high-pressure accumulator (80), a throttle differential circuit (located at 7a) connecting a bottom side of a working cylinder (7) with a rod side of the working cylinder of the implement, wherein on lowering of a boom (4) of the implement hydraulic fluid flowing out of the working cylinder flows into a control valve (172) which flows the hydraulic fluid into one, two, or more of a first, second, or third region, the working pump (14A) in the first region operates in a motor mode and drives further consumers (paragraph [0222], pump/motor 14A is driven as a motor by the fluid discharged from hydraulic cylinder 7, as seen in by the dashed line in Fig. 18, the energy from the pump/motor 14A is then used to assist in driving pump 14L or the engine 11 which are ‘further consumers’), a second valve controls flow to the second region comprising the high-pressure accumulator (80) which stores pressure energy, and in the third region hydraulic fluid flowing out of the bottom side or the rod side of the working cylinder at least partly fills a respective other side of the working cylinder (see Fig. 18, thick dotted line; paragraph [0217]~[0225j discloses using the backpressure in piston-side chamber of the boom cylinder 7 when lowering 
Matsuzaki teaches wherein stored energy of the high-pressure accumulator is transmitted to other motors and to a diesel engine via a hydraulic motor (Matsuzaki Fig. 10, 11, paragraph [0131], [0132]; Matsuzaki Fig, 10, 11 and paragraph [0131], [0132], pressurized fluid from accumulator 80 flows to slewing gear pump/motor 14A and drives slewing gear pump/motor 14A as a motor to assist engine 11, applicant has not traversed the official notice regarding the obviousness of a diesel engine being used, and is therefore considered applicant admitted prior art) as claimed in claim 12, 
wherein in case of failure of the device an emergency function is provided for operating the implement via use of a different circuit configuration (section [Excavating Movement Along with Accumulator-Assist], paragraph [0125] discloses actuating movement of a hydraulic actuator with assistance from the accumulator, and actuating movement of the hydraulic actuator using only the hydraulic oil in the accumulator; these two modes indicate two separate ways to perform the same hydraulic actuator operation, therefore in the even that a failure of one mode such as having a pump failure occur, then the mode that drives the actuator using only the accumulator fluid may be relied upon) as claimed in claim 13 and 19.
Brinkman only appears to disclose a part of an entire hydraulic system of a work vehicle with a focus on one energy recovery of one hydraulic cylinder, while Matsuzaki, Saitoh, and/or Uemura appears to disclose more complete hydraulic systems of a work vehicle that includes a plurality of hydraulic subsections such as the hydraulic swing motor section. In order to utilize the system of Brinkman on a full hydraulic work machine, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Brinkman to have incorporated many of the other hydraulic subsections similar to as used by Matsuzaki, Saitoh,  and/or Uemura, as claimed in claims 10, 12-13 and 19 as a mere matter of combining hydraulic subsystems according to known hydraulic principles to result in a complete working vehicle.
A known technique in the hydraulics art is to use a high pressure accumulator to store hydraulic fluid during overrunning conditions and discharge hydraulic fluid to assist 

Regarding claim 18, the combination of Brinkman and Uemura renders obvious the device according to claim 1, and the combination of Brinkman, Uemura and Matsuzaki further renders obvious the limitation wherein the working pump/motor operates in an open hydraulic circuit (Brinkman, see Fig, 2, pump/motor 12 is shown to be in an open hydraulic circuit), and wherein the hydraulic fluid flows into at least two of the regions simultaneously and in parallel (Brinkman, Fig. 2, when valve 102 is in position 106 and the piston is being lowered in an overrunning load condition, fluid from piston chamber 26 flows to valve 102 and is directed towards the rod side chamber 28, the pump/motor 12), and wherein stored energy of the high-pressure accumulator is transmitted to a diesel engine via the motor (in light of the modification by Matsuzaki discussed above, it would have been obvious to use the stored energy of the high pressure accumulator to be transmitted to a diesel engine via the pump/motor to reduce the load and fuel consumption on the engine).
	
	Regarding claim 21, Brinkman, Uemura, Saitoh, and Kordak, and Matsuzaki renders obvious the device according to claim 1, and further renders obvious the limitation further comprising the working pump/motor receiving hydraulic fluid from the high pressure accumulator to operate in the motor mode to and drive the other pumps via the transmission (Kordak, pump/motor 20 receives fluid from accumulator 19 to drive other pumps 30 and 40, Uemura also discloses this feature).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Opdenbosch (US 20130098012) discloses a hydraulic system with accumulators selectively connected to different hydraulic machines
Nelson et al. (US 2010/0107620) discloses a multitude of pump/motors with an accumulator connected to a plurality of pump/motors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        April 5, 2021